DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to amendment filed 08/16/2022, where claims 1, 3-6, 11, 26-30 are amended; claim 2 is canceled; claims 1 and 3-30 are currently pending.

Allowable Subject Matter
Claims 11-26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 11, 28 and 30, Applicant’s arguments, see pg. 9-10, with regards to claims 11, 28, and 30 as currently amended are persuasive.  As such, claims 11, 28, and 30 would be allowable if incorporated into each of the corresponding independent claims.

Response to Arguments
Applicant’s arguments, see pg. 9, filed on 08/16/2022, with respect to previous rejection of claims 1-20 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive.  As such, the previous rejection has been withdrawn.

Applicant’s arguments, see pg. 9, with respect to previous rejection of independent claims 1, 27, and 29 under 35 U.S.C. § 102(a)(2), have been fully considered and are persuasive in view of the amendment.  As such, the instant claims are currently rejected under new grounds.

Applicant’s arguments, see pg. 9-10, with respect to previous rejection of claims 11, 28, and 30 under 35 U.S.C. § 103, have been fully considered.  The arguments are persuasive in view of the amendment.  As such, the previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy, (US 20190303551 A1) (hereinafter Tussy) in view of Knas et al., (US 10733275 B1) (hereinafter Knas).

Referring to claim 1, Tussy teaches a computer-implemented method of determining a spoofing attempt by a user during a request to access a resource via a mobile device having a screen and a front facing camera (“the user may use a front facing camera 114 on a mobile device 112 with a display screen”, ¶ [0129], fig. 1; “determine that the biometric data being presented to the camera is…not a photo, video, or mask spoof”, ¶ [0286]), the method comprising:
(a) receiving a user eye gaze profile comprising a plurality of registration eye gaze images of the user, wherein two or more of the plurality of registration eye gaze images differ in a registration gaze location, a registration gaze display period, or both (“the photo enrollment process may be done multiple times…For example, the user may enroll with profiles…in different lighting conditions”, ¶ [0164]; “movement of the…eyes…providing more complete enrollment information”, ¶ [0201]; “checking eye tracking following a moving object on the screen”, ¶ [0248]); 
(b) displaying a sequence of…authentication eye gaze icons, wherein the sequence of authentication eye gaze icons are displayed with a random authentication gaze location, a random authentication gaze display period, a random number of subsequent authentication gaze locations, or any combination thereof on the screen of the mobile device (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200].  Examiner recognizes each authentication eye gaze icon displayed at a gaze location as each time the ball is displayed at a location); 
(c) determining that the user's gaze is directed towards the authentication gaze location of at least a portion of the authentication gaze icons during the display of the authentication eye gaze icons based on a position of the user’s eyes, a path of the user’s eyes, or both, with respect to the mobile device and independently of a position of the user’s head and a movement of the user’s head with respect to the mobile device (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes…verify that the eye or head movements correspond to and match the expected movement of the object or words on the screen”, ¶ [0200].  Examiner notes, based on the disclosure above, it is understood that method can function only tracking the eyes of the users alone independent from the head as tracking the head movement is an alternative to tracking the eye movement.); 
(d) capturing a plurality of authentication eye gaze images of the user, using the front facing camera, wherein each authentication eye gaze image is captured during the display of one of the plurality of authentication gaze icons (“When the user images himself/herself using a front-facing camera, the user may confirm that his/her face is being imaged by viewing the image on the display, as described above…tracking the movement of the eyes from frame to frame may allow the system to validate that the images are of a live person, and are not from a photograph or video recording of the person”, ¶ [0191], figs. 11A-C; “Eye tracking can also be done by establishing an anchor point…and then estimating where the user is looking at the screen relative to the anchor position”, ¶ [0200]; “while capturing the enrollment images, the device may display a moving digital object…so that the user is encouraged to follow it with his or her…eyes”, ¶ [0201]); and 
(e) determining that a spoofing attempt has occurred if at least a portion of the authentication eye gaze images has a similarity below an authentication threshold with the registration eye gaze images associated with the registration display location that is equivalent to the authentication gaze location of the authentication eye gaze icons (“randomly generated pattern is displayed during authentication imaging…The processed pattern…is transmitted to the authentication server and compared to the pattern that…stored on the authentication server”, ¶ [0198]; “If the pattern is not a match, or does not meet a match threshold level, then the authentication process may fail (access denied)”, ¶ [0199]).
Tussy teaches the above limitations; however, Tussy does not explicitly teach displaying sequence of two or more…gaze icons.
Knas teaches displaying sequence of two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).
Tussy and Knas are analogous art to the claimed invention because they are concerning with interface with biometric authentication (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Tussy and Knas before them to modify the method of dynamically control facial illumination of Tussy to incorporate the function of presenting two gaze locations as taught by Knas. One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Knas (13:46-62, fig. 12), because the function of presenting two gaze locations does not depend on the method of dynamically control facial illumination of Tussy. That is the function of presenting two gaze locations performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to improve the authentication process by providing more data point.

Referring to claim 3, Tussy further teaches the method of claim 1, wherein the…authentication eye gaze icon is a random sequence (“The randomly generated pattern”, ¶ [0198]).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 4, Tussy further teaches the method of claim 1, wherein the authentication gaze location of the…authentication eye gaze icon is a randomized location (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200]).
However, Tussy does not explicitly teach sequence of the two or more…gaze icons.  Knas teaches sequence of the two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 5, Tussy further teaches the method of claim 1, wherein the…authentication eye gaze icons is unknown to the user (“randomly generated pattern”, ¶ [0198]).
However, Tussy does not explicitly teach sequence of two or more…gaze icons.  Knas teaches sequence of two or more…gaze icons (“Visual display 1200 includes two target locations 1204, 1208…an ocular cue instructs the user to direct her gaze to the location 1204, then to move her eyes to redirect her gaze to the location 1208”, 13:46-62, fig. 12).

Referring to claim 6, Tussy further teaches the method of claim 1, wherein the user's gaze is determined to be directed towards the authentication gaze location by a machine learning algorithm (“The data including either the image(s), biometric information, or both are sent over the network 116 to the server 120. Using…image recognition algorithms, the server 120 processes the person's biometric information”, ¶ [0091], fig. 1).

Referring to claim 7, Tussy further teaches the method of claim 1, wherein the authentication display location is at…the screen of the mobile device (“the screen could show a ball or other random object or symbol moving in a random pattern that the user watches with his or her eyes”, ¶ [0200]).
However, Tussy does not explicitly teach displaying icon at a corner of the screen.
Knas further teaches displaying icon at a corner of the screen (“an ocular cue instructs the user to direct his gaze to the point of regard 1128, which is located within partition 1116 faced by the user”, 13:33-45, fig. 11).

Referring to claim 8, Tussy further teaches the method of claim 1, further comprising displaying a live video feed on the screen of the mobile device, wherein the live video feed comprises a live video feed captured by the front facing camera (“When the user images himself/herself using a front-facing camera, the user may confirm that his/her face is being imaged by viewing the image on the display”, ¶ [0191]; “one mobile device 1112a, 1112b may have a front-facing camera 1114a, 1114b…as shown in FIGS. 11A and 11B. Accordingly, the feedback image 1116a, 1116b of the user shown on the display”, ¶ [0192], figs. 11A-B).

Referring to claim 9, Tussy further teaches the method of claim 8, wherein the live video feed is overlaid with an image of a face positioning region (“the system causes the user's mobile device 1310 to display a small oval 1320 on the screen 1315 while the mobile device 1310 is imaging the user. Instructions 1325 displayed on the screen 1315…so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Referring to claim 10, Tussy further teaches the method of claim 9, further comprising determining that the user's face is at least partially displayed within the face positioning region (“Instructions 1325 displayed on the screen 1315 instruct the user to hold the mobile device 1310 so that his or her face or head appears within in the oval 1320”, ¶ [0202], fig. 13A).

Regarding claim 27, the instant claim recites the system that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 

Regarding claim 29, the instant claim recites the non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to perform the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170206411 (Abe) – discloses a device and a method for biometric authentication, where the eye movement feature is enrolled in advance.
US 20170243063 (Kaneko) – discloses a method for authenticating a user, where image of the user’s eye are registered.
	US 9430629 (Ziraknejad) – discloses a method, a system, and an apparatus for performing biometric authentication that includes eye tracking and gaze detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144